117 U.S. 271 (1886)
BOARDMAN
v.
TOFFEY.
Supreme Court of United States.
Argued March 11, 1886.
Decided March 15, 1886.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF NEW JERSEY.
*272 Mr. James B. Vredenburgh for plaintiff in error submitted on his brief.
Mr. Preston Stevenson for defendant in error.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
This judgment is affirmed. The trial was by the court without a jury and there is no special finding of facts. The only questions presented by the bill of exceptions which we can consider are those which relate to the refusal of the court to allow certain interrogatories to be put to witnesses on the stand, and in these we find no error. The general finding prevents all inquiry by us into the special facts and conclusions of law on which that finding rests. Norris v. Jackson, 9 Wall. 125; Cooper v. Omohundro, 19 Wall. 65, 69; Martinton v. Fairbanks, 112 U.S. 670, 673.
Affirmed.